Filed 8/3/16 P. v. Wylam CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E065804

v.                                                                      (Super.Ct.No. INF1300234)

JENNIFER LYNN WYLAM,                                                    OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Becky Dugan, Judge.

Affirmed.

         Richard Jay Moller, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

                            FACTUAL AND PROCEDURAL HISTORY

         On January 29, 2013, a complaint charged defendant and appellant Jennifer Lynn

Wylam (defendant) with second degree burglary under Penal Code section 459 (count 1);

false personation under Penal Code section 529, subdivision (a)(3) (count 2); and

                                                             1
receiving stolen property under Penal Code section 496, subdivision (a) (count 3). The

complaint also alleged that defendant had suffered four prison priors under Penal Code

section 667.5, subdivision (b).

       On June 7, 2013, defendant pled guilty to counts 1 and 2 on the condition that she

would be sentenced to two years eight months in county jail, to run concurrent to a nine-

year sentence on other cases. She also agreed to pay a restitution fine of $2,495.86. On

the same day, the trial court struck count 3 and the prison priors, and imposed the

midterm of two years for second degree burglary and a consecutive one-third the

midterm, eight months, for false personation, to be served in county jail, concurrently to a

sentence of nine years eight month, on other cases. The court imposed fines and fees,

and awarded actual and good time credits.

       On December 1, 2015, defendant filed a motion to recall her sentence of second

degree burglary, and to be resentenced as a misdemeanor under Penal Code section

1170.18, subdivision (a) or (f). On February 24, 2016, the People filed an opposition

contending that the loss was more than $950, as evidenced by the restitution order of

$2,495.86, and that the second degree burglary charge was not “shoplifting,” but based

on false personation.

       On February 24, 2016, the trial court denied defendant’s motion to recall her

sentence because the loss suffered was more than $950.

       On April 22, 2016, defendant filed a timely amended notice of appeal challenging

the denial of her motion for resentencing under Penal Code section 1170.18, as an order

made “after judgment, affecting . . . substantial rights.”


                                              2
                                        DISCUSSION

       After defendant appealed, and upon her request, this court appointed counsel to

represent her. Counsel has filed a brief under the authority of People v. Wende (1979) 25

Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of the

case, a summary of the facts, and potential arguable issues, and requesting this court to

undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but she

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no error.

                                        DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                        MILLER
                                                                                            J.

We concur:


McKINSTER
                       Acting P. J.


SLOUGH
                                   J.




                                             3